Title: From George Washington to St. George Tucker, 30 May 1797
From: Washington, George
To: Tucker, St. George

 

Sir,
Mount Vernon 30th May 1797.

Your favor of the 24th Ulto, from Winchester, came duly to hand; but presuming you were on a Circuit, I have allowed time for the completion, to offer you my acknowledgment of its receipt.
My Sollicitude for the establishment of a National University in this Country, has been great, and unceasing; but as the sentiments of the Legislature have not been in unison therewith, I had postponed the further consideration of the subject to a moment of more leizure (than has lately been my lot) to see if I could devise some Plan by which my wishes could be carried into effect.
In this situation your Essay found me, and as every aid, in a measure so interesting & important, will be thankfully received, your thoughts could not fail of being acceptable to Sir, Your Most Obedt and Very Hble Servant

Go: Washington

